FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10480

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00211-GEB

  v.
                                                  MEMORANDUM *
CEDRIC ROBERSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Cedric Roberson appeals from the district court’s judgment and challenges

the 22-month sentence imposed following his guilty-plea conviction for conspiracy

to defraud the government, in violation of 18 U.S.C. § 286. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Roberson contends that the district court clearly erred when it applied a

three-level aggravating role enhancement under U.S.S.G. § 3B1.1(b). Roberson

argues that the record does not support a finding that he served as either a manager

or supervisor because there was no evidence to show that he directed, managed or

supervised any other participant in the offense. Contrary to Roberson’s contention,

the record reflects that he recruited and supervised others in the commission of the

offense. Therefore, the court did not clearly err in applying the adjustment. See

United States v. Riley, 335 F.3d 919, 929 (9th Cir. 2003) (aggravating role

enhancement is warranted where the defendant was “responsible for organizing

others for the purpose of carrying out the crime”) (internal quotations ommitted);

United States v. Egge, 223 F.3d 1128, 1131 (9th Cir. 2000) (stating standard of

review).

      Roberson also contends that the district court should be ordered to consider

his entitlement to a minor role adjustment on remand. We do not reach this

contention in light of our disposition above.

      AFFIRMED.




                                          2                                   12-10480